 1
 2
                                                                      JS-6
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11   LUIS PANDURO, on behalf of himself           Case No.: 8:20-cv-00742-JLS-JDE
12   and on behalf of a Class of all other        Assigned For All Purposes To:
     persons similarly situated                   Hon. Josephine L. Staton
13                                                Dept.: 10-A
             Plaintiff,                           ORDER GRANTING JOINT
14                                                STIPULATION AND REQUEST
       vs.                                        FOR ENTRY OF ORDER
15                                                GRANTING LEAVE TO DISMISS
     ABC PHONES OF NORTH                          PLAINTIFFS’ CLAIMS 1-10 AND
16   CAROLINA, INC., dba VICTRA, a                REMAND THE ACTION
     North Carolina Corporation; VERIZON,
17   an unknown entity; and DOES 1 through
     100, inclusive,
18                                                Complaint Filed: March 4, 2020
             Defendants.                          Removed: April 15, 2020
19
                                                  FAC Filed: June 30, 2021
20
21
22
23
24
25
26
27
28


                                             -1-
                                              [
 1                                             ORDER
 2          The Court has reviewed the parties’ Joint Stipulation and deems it a request to
 3   dismiss claims 1-10 (Claim 1-10) without prejudice and for an order remanding the case
 4   to state court. The Court approves the relief requested. The Court remands this action to
 5   state court.
 6          Accordingly, it is
 7          ORDERED, ADJUDGED, and DECREED:
 8          1.      Claims 1-10 of Plaintiff’s First Amended Complaint are dismissed without
 9   prejudice to the right of Plaintiff to assert such claims at a later date;
10          2.      This action is REMANDED to the Superior Court for Orange County,
11   Civil Complex Center, 751 W Santa Ana Blvd, Santa Ana, CA 92701, OCSC Case No.
12   30-2020-01136373-CU-OE-CXC.
13          3.      Each of the Parties shall bear his/her/its own attorneys’ fees and costs with
14   respect to the removal and subsequent remand of the instant action.
15
16   IT IS SO ORDERED.
17
18   Dated: May 21, 2021                       ________________________________
19                                                           Hon. Josephine L. Staton
20                                                         United States District Judge
21
22
23
24
25
26
27
28


                                                   -2-
                                                    [
